Citation Nr: 1524423	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-29 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder with anxiety disorder, not otherwise specified.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to July 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2012 rating decision, the RO increased the evaluation for service-connected major depressive disorder with anxiety disorder, not otherwise specified, to 50 percent, effective from November 17, 2010, the original date of claim,

The Board remanded the case for further development in September 2014.  That development was completed.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in March 2013 during which he was diagnosed with major depressive disorder, anxiety disorder, and alcohol dependence.  The March 2013 examiner did not have the benefit of reviewing private medical records that have been obtained pursuant to the September 2014 remand.  The private medical records reflect that the Veteran was hospitalized on numerous occasions during the appeal period for exacerbations of his psychiatric symptoms, to include suicidal ideation.  Additionally, the Board finds that the March 2013 VA examiner's findings are internally inconsistent with the Veteran's lay statements and medical history.  Thus, another medical opinion is necessary. 

A claim for TDIU was reasonably raised by the record during the course of this appeal.  The Board has jurisdiction to consider the TDIU issue and should remand rather than refer the issue of TDIU for further development when it determines that further action by the AOJ is necessary.  See 38 C.F.R. § 4.16(a).


Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorders.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.  A specific request should be made for any recent mental health hospitalizations.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim of TDIU.

2. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment, including any additional VA treatment from the Salt Lake City Health Care System dated from July 2012 to present. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.
 
3. After completing the above actions, obtain an addendum opinion from the March 2013 examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) regarding the extent and severity of the Veteran's major depressive disorder with anxiety disorder, not otherwise specified.  The electronic claims must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner also should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability), that any psychiatric disabilities identified, other than major depressive disorder and anxiety disorder, including but not limited to posttraumatic stress disorder, attention deficit disorder, substance induced mood disorder, and polysubstance abuse, manifested in or are otherwise related to the Veteran's military service or are otherwise proximately caused by his service-connected major depressive disorder with anxiety disorder. 

4. The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected major depressive disorder with anxiety disorder, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or opinion, as necessary.

5. The claim must then be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




